COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 LINDA BORUNDA,                                                  No. 08-13-00331-CV
                                                 §
                             Appellant,                             Appeal from the
                                                 §
 v.                                                           County Court at Law No. 3
                                                 §
 FEDERAL NATIONAL MORTGAGE                                     of El Paso County, Texas
 ASSOCIATION,                                    §
                                                                (TC# 2013-CCV02324)
                             Appellee.           §


                                          JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant’s cash deposit in lieu of cost bond all costs of this appeal, for which let

execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 18TH DAY OF NOVEMBER, 2015.


                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.